UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Minnesota 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 1675 East Prater Way, Suite 102, Sparks, Nevada 89434 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (775) 853-4919 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of November 14, 2007, there were 180,552,639 outstanding shares of the issuer’s common stock. Transitional Small Business Disclosure Format (Check one): Yes ¨No x GOLDEN PHOENIX MINERALS, INC. FORM 10-QSB INDEX Page Number PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheet as of September 30, 2007 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 22 Item 3T. Controls and Procedures 40 PART II – OTHER INFORMATION Item 1. Legal Proceedings 41 Item 2. Unregistered Sales of Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 43 Item 4. Submission of Matters to a Vote of Security Holders 43 Item 5. Other Information 44 Item 6.Exhibits 45 Signature Page 49 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Balance Sheet September 30, 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 3,769,720 Receivables 236,160 Prepaid expenses and other current assets 248,684 Inventories 645,613 Marketable securities 269,467 Total current assets 5,169,644 Property and equipment, net 1,710,048 Other assets: Restricted funds – reclamation obligations 2,184,511 Prepaid bond insurance premiums 288,079 Deposits 60,996 Total other assets 2,533,586 $ 9,413,278 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 695,407 Accrued liabilities 735,692 Current portion of severance obligations 206,058 Current portion of long-term debt 82,831 Production payment obligation – related party 296,263 Production payment obligation 1,974,456 Amounts due to related parties 509,552 Total current liabilities 4,500,259 Long-term liabilities: Reclamation obligations 3,138,753 Severance obligations 186,629 Long-term debt 128,386 Total long-term liabilities 3,453,768 Total liabilities 7,954,027 Commitments and contingencies Minority Interest 145,458 Stockholders’ equity: Common stock; no par value, 400,000,000 shares authorized, 180,552,639 shares issued and outstanding 37,673,547 Other comprehensive income 107,426 Accumulated deficit (36,467,180 ) Total stockholders’ equity 1,313,793 $ 9,413,278 See accompanying notes to condensed consolidated financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, 2007 2006 Sales $ 1,381,376 $ — Operating costs and expenses: Costs of mining operations 1,679,364 242,127 Exploration, development and mineral property lease expenses 105,161 323,508 Accretion expense 49,183 40,620 General and administrative expenses 779,371 539,376 Depreciation and amortization expense 59,030 24,629 Total operating costs and expenses 2,672,109 1,170,260 Loss from operations (1,290,733 ) (1,170,260 ) Other income (expense): Interest income 50,191 1,523 Interest expense (26,040 ) (170,205 ) Gain (loss) on disposal of property and equipment (2,017 ) (11,599 ) Gain on disposal of mineral properties — 162,041 Other income — 19,740 Total other income (expense) 22,134 1,500 Income (loss) before minority interest and income taxes (1,268,599 ) (1,168,760 ) Minority interest in net loss of consolidated joint venture 194,056 — Loss before income taxes (1,074,543 ) (1,168,760 ) Provision for income taxes — — Net loss (1,074,543 ) (1,168,760 ) Other comprehensive income (loss): Unrealized gain (loss) on marketable securities 28,200 (12,510 ) Net comprehensive loss $ (1,046,343 ) $ (1,181,270 ) Income (loss) per common share, basic and diluted $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding 180,481,389 148,249,435 See accompanying notes to condensed consolidated financial statements 4 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Nine Months Ended September 30, 2007 2006 Sales $ 6,645,958 $ — Operating costs and expenses: Costs of mining operations 5,287,416 447,569 Exploration, development and mineral property lease expenses 141,907 2,569,013 Accretion expense 141,628 116,555 General and administrative expenses 2,229,826 1,363,396 Depreciation and amortization expense 160,938 79,580 Total operating costs and expenses 7,961,715 4,576,113 Loss from operations (1,315,757 ) (4,576,113 ) Other income (expense): Interest income 88,127 4,109 Interest expense (253,761 ) (981,188 ) Gain (loss) on disposal of property and equipment 19,712 (27,466 ) Gain on extinguishment of debt 537,309 1,593,803 Gain on disposal of mineral properties — 162,041 Other income — 19,740 Total other income (expense) 391,387 771,039 Loss before minority interest and income taxes (924,370 ) (3,805,074 ) Minority interest in net income of consolidated joint venture (327,525 ) — Loss before income taxes (1,251,895 ) (3,805,074 ) Provision for income taxes — — Net loss (1,251,895 ) (3,805,074 ) Other comprehensive income (loss): Unrealized gain (loss) on marketable securities 63,524 (12,510 ) Net comprehensive loss $ (1,188,371 ) $ (3,817,584 ) Loss per common share, basic and diluted $ (0.01 ) $ (0.03 ) Weighted average number of shares outstanding 170,356,083 142,185,509 See accompanying notes to condensed consolidated financial statements 5 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net loss $ (1,251,895 ) $ (3,805,074 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 160,938 79,580 Accretion expense 141,628 116,555 Stock-based compensation 78,441 — Gain on extinguishment of debt (537,309 ) (1,593,803 ) Loss (gain) on disposal of property and equipment (19,712 ) 27,466 Gain on disposal of mineral properties — (162,041 ) Issuance of common stock for services 144,105 291,583 Issuance of common stock for exploration and property costs — 373,380 Issuance of warrants for interest expense 7,308 — Minority interest in net income (loss) of joint venture 327,525 — Changes in operating assets and liabilities: (Increase) decrease in receivables (100,576 ) 135,806 Decrease in prepaid expenses and other current assets 95,350 160,698 (Increase) decrease in inventories (598,357 ) 4,128 Increase in restricted funds – reclamation obligations (7,016 ) (179,109 ) Increase in deposits (235 ) (12,631 ) Increase in accounts payable 280,539 478,367 Increase (decrease) in accrued and other liabilities 122,692 839,377 Net cash used in operating activities (1,156,574 ) (3,245,718 ) Cash flows from investing activities: Purchase of property and equipment (565,189 ) (151,360 ) Proceeds from the sale of property and equipment 40,000 33,075 Minority interest capital contributions to joint venture 360,000 — Cash distributions from joint venture to minority interest (500,000 ) — Net cash used in investing activities (665,189 ) (118,285 ) Cash flows from financing activities: Net proceeds from the sale of common stock 6,744,505 2,932,500 Proceeds from the exercise of options and warrants 186,045 139,610 Payments of severance obligations (240,935 ) — Payments of notes payable and long-term debt (816,360 ) — Payments of amounts due to related parties (152,500 ) (273,047 ) Payments of production payment obligation – related party (608,304 ) — Proceeds from amounts due to related parties — 145,000 Proceeds from notes payable — 265,000 Proceeds from production payment purchase agreement — 650,000 Net cash provided by financing activities 5,112,451 3,859,063 Net increase in cash and cash equivalents 3,290,688 495,060 Cash and cash equivalents, beginning of period 479,032 10,175 Cash and cash equivalents, end of period $ 3,769,720 $ 505,235 See accompanying notes to condensed consolidated financial statements 6 GOLDEN PHOENIX MINERALS, INC. Notes to Condensed Consolidated Financial Statements September 30, 2007 (Unaudited) NOTE 1 -DESCRIPTION OF BUSINESS AND BASIS OF FINANCIAL STATEMENT PRESENTATION Golden Phoenix Minerals, Inc. (the “Company” or “Golden Phoenix”) was incorporated under the laws of the state of Minnesota on June 2, 1997.The Company is engaged in the operation, exploration and development of mineral properties primarily in the state of Nevada.The Company controls its mineral property interests through joint venture interests, direct ownership, leases, and mining claims. The Company is planning exploration and development of selected properties with the intent of conducting precious and base metal mining and production operations. The Company is investigating new mineral properties for potential exploration, development and operation. On September 28, 2006, the Company entered into the Ashdown Project LLC Operating Agreement with Win-Eldrich Gold, Inc. in order to govern the management of Ashdown Project LLC (the “Ashdown LLC”) and the future mineral exploration, evaluation, development and mining operations by the Ashdown LLC on the real property contributed by the Company and Win-Eldrich Gold, Inc. and all other real property within the area of interest that is acquired by the Ashdown LLC.The Ashdown LLC commenced production of molybdenite concentrates in December 2006.The principal business focus of the Company for the nine months ended September 30, 2007 has been the management of the operations of the Ashdown LLC.At September 30, 2007, the Company held a 60% interest in the capital and profits of the Ashdown LLC (see Note 3).The Company has claim to an additional 9.5% interest, though contested, which would bring its total interest in the capital and profits of the Ashdown LLC to 69.5%. On April 18, 2006, the Company executed a Purchase Agreement with four individuals to acquire five (5) registered claims totaling 22 units on the Northern Champion Property together with a report describing a molybdenum deposit within the area of the claim.On February 12, 2007, the Purchase Agreement was amended to allow the Company to convert the remaining cash payments of $125,000 to an equivalent number of restricted shares valued at the market close on that date, and the purchase was completed.Through September 30, 2007, the Company has not performed significant exploration and development activities on the Northern Champion Property. In mid-2003, the Company began formal operation of the Mineral Ridge property, and subsequently elected to suspend those operations in January 2005.As of September 30, 2007, the operations of the Mineral Ridge mine remain temporarily idled awaiting completion of an optimized mine plan. The condensed consolidated financial statements of the Company as of September 30, 2007 and for the three months and nine months ended September 30, 2007 include the accounts of Golden Phoenix Minerals, Inc. and the Ashdown LLC, an entity controlled by Golden Phoenix Minerals, Inc. through its 60% member interest.All significant inter-company balances and transactions have been eliminated. 7 The interim financial information of the Company as of September 30, 2007 and for the three-month and nine-month periods ended September 30, 2007 and September 30, 2006 is unaudited.The accompanying condensed consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements.Accordingly, they omit or condense footnotes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles.The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 1 to the Notes to Consolidated Financial Statements included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2006.In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made.All such adjustments are of a normal recurring nature.The results of operations for the three months and nine months ended September 30, 2007 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2007.The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2006. NOTE 2 -GOING CONCERN The Company’s condensed consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has a history of operating losses since its inception in 1997, and has an accumulated deficit of $36,467,180 at September 30, 2007, which together raises doubt about the Company’s ability to continue as a going concern.The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company has obtained working capital from debt and equity financing, the exercise of options and warrants, and from a production payment purchase agreement to fund the Company’s activities until sufficient revenues can be generated from operations.During the nine months ended September 30, 2007, the Company received net proceeds from the sale of its common stock of $6,744,505 and proceeds from the exercise of options and warrants of $186,045.The Ashdown LLC placed the Ashdown property into commercial operation in December 2006, and for the nine months ended September 30, 2007, generated sales of $6,645,958, which has funded a significant portion of the Company’s operating costs and expenses.Because commercial operations only recently commenced at the Ashdown property and the Ashdown LLC has not sustained a consistent level of production, the Company cannot predict the future operating cash flows from the Ashdown LLC.However, the Company anticipates that operating cash flows from the Ashdown LLC, after distributions to the minority interest member and after related production payment and debt obligations have been satisfied, will contribute to the working capital of the Company. There can be no guarantee or assurance that the Company will be successful in its ability to sustain a profitable level of operations from the Ashdown LLC or to attain successful operations from its other properties, or to continue to raise capital at favorable rates or at all.The condensed consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. NOTE 3 -ASHDOWN PROJECT LLC On September 28, 2006, the Company entered into the Ashdown Project LLC Operating Agreement with Win-Eldrich Gold, Inc. in order to govern the management of Ashdown LLC and the future mineral exploration, evaluation, development and mining operations by the Ashdown LLC on the real property contributed by the Company and Win-Eldrich Gold, Inc. and all other real property within the area of interest that is acquired by the Ashdown LLC.The Company will serve as the initial Manager of the Ashdown LLC until such a time that the Management Committee determines that the Ashdown LLC should manage itself with the Mine General Manager and the other officers of the Ashdown LLC being responsible for the day-to-day operations.The Ashdown LLC initiated mining activities on the property, subject to certain stipulations, in the fourth quarter of 2006, and completed the first sale of molybdenite concentrates in December 2006.The Ashdown LLC has a marketing agreement in place that facilitates the sale of the molybdenite concentrates (FOB mine) to an international metals broker.The Ashdown LLC will not be required to provide roasted material to the market, and does not have to locate third party roasting capacity under this contract.The Company plans to assess potential expansion into a larger operation. 8 Pursuant to the terms of a Letter Agreement dated September 28, 2006 (the “Letter Agreement”) entered into as part of the organization of the Ashdown LLC, on November 1, 2006, the Company believes that Win-Eldrich Gold, Inc. was required to pay the Company the aggregate amount of $309,391 related to the joint venture.On December 4, 2006, the Company informed Win-Eldrich Gold, Inc. that it was in default under the Letter Agreement, that the 30-day cure period had expired and that the matter had been referred to the Company’s Board of Directors for further consideration.On December 20, 2006, the Company notified Win-Eldrich Gold, Inc. of its intention, pursuant to the remedial provisions of the Letter Agreement, to invoke the remedy of dilution under subsection 7.5.2(a) of the Ashdown Project LLC Operating Agreement (the “Operating Agreement”) to decrease Win-Eldrich Gold, Inc.’s Ownership Interest from 40% to 30.5% and increase the Company’s Ownership Interest from 60% to 69.5%.Win-Eldrich Gold, Inc. disagrees that it is in default under the Letter Agreement and the Company anticipates that this disagreement will be resolved by an amicable agreement or under the dispute resolution provisions of the Operating Agreement providing for mediation and binding arbitration.While the Company is confident that its interpretation of the Letter Agreement and the remedial provisions of the Operating Agreement are correct, until the disagreement is resolved pursuant to the dispute resolution provisions of the Operating Agreement, or by the ongoing settlement discussions between the parties, it is uncertain whether the Company’s Ownership Interest in the Ashdown LLC will remain at 60% or increase to 69.5%.The Company does not anticipate that this disagreement will have a material adverse effect on the Ashdown LLC’s operations or on the Company’s consolidated financial condition or results of operations.Through September 30, 2007 the consolidated financial statements reflect the Company’s Ownership Interest in the Ashdown LLC at 60%. As more fully described in these notes to the condensed consolidated financial statements, the Company’s share of production distributions from the LLC are encumbered by certain financing agreements. NOTE 4 -STOCK-BASED COMPENSATION The Company accounts for stock-based compensation in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123(R), Share Based Payments.Under the fair value recognition provisions of this statement, stock-based compensation cost is measured at the grant date based on the value of the award granted, using the Black-Scholes option pricing model, and recognized over the period in which the award vests.The stock-based compensation expense for the three-month periods ended September 30, 2007 and September 30, 2006 included in general and administrative expenses was $14,221 and $79,001, respectively.The stock-based compensation expense for the nine-month periods ended September 30, 2007 and September 30, 2006 included in general and administrative expenses was $78,441 and $183,829, respectively. There was no stock compensation expense capitalized during the three-month and nine-month periods ended September 30, 2007 and September 30, 2006. 9 No new stock options were issued by the Company during the nine months ended September 30, 2007.The following table summarizes the stock option activity during the nine months ended September 30, 2007: Options Weighted Average Exercise Price Weighted Average Remaining Contract Term Aggregate Intrinsic Value Outstanding at December 31, 2006 6,915,715 $ 0.22 Granted - - Exercised (886,667 ) $ 0.23 Expired or cancelled (397,475 ) $ 0.19 Outstanding at September 30, 2007 5,631,573 $ 0.22 2.37 $ 610,517 Options vested and exercisable at September 30, 2007 5,520,277 $ 0.22 2.30 $ 610,517 The aggregate intrinsic value in the preceding table represents the total pretax intrinsic value, based on the Company’s closing stock price of $0.32 as of September 30, 2007, which would have been received by the holders of in-the-money options had the option holders exercised their options as of that date. As of September 30, 2007, the total future compensation cost related to non-vested stock-based awards not yet recognized in the condensed consolidated statements of operations was $29,915. NOTE 5 -STOCK WARRANTS A summary of the status of the Company’s stock warrants as of September 30, 2007 and changes during the nine months then ended is presented below: Shares Weighted Average Exercise Price Outstanding, December 31, 2006 2,656,602 $ 0.17 Granted 10,636,576 $ 0.40 Canceled / Expired - - Exercised (1,193,178 ) $ 0.14 Outstanding, September 30, 2007 12,100,000 $ 0.38 The following summarizes the exercise price per share and expiration date of the Company's outstanding warrants to purchase common stock at September 30, 2007: Expiration Date Price Number 2008 $ 0.20 800,000 2009 $ 0.20 700,000 2009 $ 0.40 10,600,000 12,100,000 10 NOTE 6 -EARNINGS (LOSS) PER SHARE The computation of basic earnings per common share is based on the weighted average number of shares outstanding during the period.The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the period plus the weighted average common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period. A reconciliation of the number of shares used in the computation of the Company’s basic and diluted earnings per common share is as follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Weighted average number of common shares outstanding 180,481,389 148,249,435 170,356,083 142,185,509 Dilutive effect of: Stock options - Warrants - Weighted average number of common shares outstanding, assuming dilution 180,481,389 148,249,435 170,356,083 142,185,509 No stock options and warrants are included in the computation of weighted average number of shares because the effect would be anti-dilutive.At September 30 2007, the Company had outstanding options and warrants to purchase a total of 17,731,573 common shares of the Company that could have a future dilutive effect on the calculation of earnings per share.At September 30, 2007, a production payment obligation of $1,974,456, which is recorded as a current liability in the accompanying condensed consolidated balance sheet, is convertible into a maximum of 5,484,600 common shares of the Company that could have a future dilutive effect on the calculation of earnings per share. NOTE 7 -PROPERTY AND EQUIPMENT Property and equipment consist of the following at September 30, 2007: Land $ 57,599 Buildings 239,184 Mining and milling equipment 1,559,410 Support equipment 39,933 Vehicles 79,930 Computer equipment 140,142 Office furniture and equipment 44,784 Construction in progress 288,378 2,449,360 Less accumulated depreciation and amortization (739,312 ) $ 1,710,048 11 NOTE 8 -RESTRICTED FUNDS – RECLAMATION OBLIGATIONS During May 2003, the Company entered into an insurance backed financial assurance program for a surety bond to secure the $2,693,000 reclamation bond for the Mineral Ridge property. The program structure includes an insurance policy that will pay reclamation expenses as they occur.During June 2003, the Company transferred to the insurance company approximately $1,800,000 of restricted cash for the reclamation of the Mineral Ridge property.The Company has paid an additional $526,505 of premiums on the reclamation bond policy through September 30, 2007.The Company is obligated to pay $11,311 annually thereafter which amount will be expensed during the year incurred. Of the total initial premium of $2,326,505, $1,796,652 represents a Reclamation Experience Account which funds are directly available to the Company to use for closure, reclamation and remediation activities once they commence based on the existing known condition of the Mineral Ridge property.This amount has been included in the balance of the Restricted Funds - Reclamation Obligations asset in the accompanying condensed consolidated balance sheet as of September 30, 2007. The prepaid bond insurance premiums of $526,505 are being amortized over the twelve (12) year term of the policy.The annual insurance premium of $11,311 is amortized over a twelve (12) month period.At September 30, 2007, the total current portion of the prepaid insurance premiums related to this policy totaled $43,212 and is included in prepaid expenses and other current assets in the accompanying condensed consolidated balance sheet.The long-term portion of the prepaid insurance premiums totaled $288,079 and is included in other assets in the accompanying condensed consolidated balance sheet as of September 30, 2007.This program allows the Company flexibility to increase its bond in the future to an aggregate limit of $4,000,000. Restricted funds totaling $346,700 for a bond and other regulatory deposit requirements for the Ashdown property and a deposit of $41,159 for the Mineral Ridge property are also included in the balance of the Restricted Funds – Reclamation Obligations in the accompanying condensed consolidated balance sheet as of September 30, 2007. NOTE 9 -RECLAMATION OBLIGATIONS In accordance with SFAS No. 143, Accounting for Asset Retirement Obligations, which establishes a uniform methodology for accounting for estimated reclamation and abandoned costs, the Company has estimated reclamation costs for the Mineral Ridge and Ashdown properties.At September 30, 2007, the total amount recorded for estimated reclamation obligations was $3,138,753.Because the Mineral Ridge property has been idled and because the Ashdown LLC has not yet established proven or probable reserves, no related reclamation asset has been recorded at September 30, 2007. Accretion expense related to the reclamation obligations for the three-month periods ended September 30, 2007 and 2006 was $49,183 and $40,620, respectively.Accretion expense for the nine-month periods ended September 30, 2007 and 2006 was $141,628 and $116,555, respectively. NOTE 10 -SEVERANCE OBLIGATIONS At a meeting of the Board on February 18, 2005, the directors unanimously approved a separation agreement for Michael Fitzsimonds, a former Chief Executive Officer of the Company.The terms of separation were that Mr. Fitzsimonds would be paid his full salary for one year including medical benefits, followed by 180 hours of vacation.The Company then would pay him $394,000 in 59 equal monthly payments.He would be allowed to use a company vehicle for one year at which time he exercised his option to purchase it.Mr. Fitzsimonds loaned $100,000 to the company in 1998 on which the Company pays $1,350 a month for interest (see Note 13).The principal is to be repaid on or before February 18, 2008.There is no prepayment penalty.The current portion of the severance obligation to Mr. Fitzsimonds of $80,136 is included in current liabilities and the long-term portion of the severance obligation of $186,629 is included in long-term liabilities in the accompanying condensed consolidated balance sheet as of September 30, 2007. 12 On January 31, 2007, the Company entered into an Employment Separation Agreement (the “Separation Agreement”) with Kenneth S. Ripley whereby Mr. Ripley resigned as the Chief Executive Officer of the Company and all other positions he held with the Company and on behalf of the Company, effective as of January 31, 2007 (the “Effective Date”).The Separation Agreement terminates the Employment Agreement dated as of March 8, 2006 between the Company and Mr. Ripley whereby Mr. Ripley assumed the role of Chief Executive Officer of the Company effective March 13, 2006 (the “Employment Agreement”). Under the terms of the Separation Agreement: (i) subject to a “Cash Call Delay”, the Company agreed to pay Mr. Ripley his deferred salary of $115,000 (balance of $98,750 as of December 31, 2006) in twelve (12) equal monthly installments starting in March 2007 as severance pay; (ii) subject to a Cash Call Delay, the Company agreed to pay Mr. Ripley a performance bonus in the amount of $195,000 in twelve (12) equal monthly installments starting in March 2007 as bonus pay, with the unpaid portion of the bonus pay accruing simple interest at the rate of 18% per annum; (iii) subject to a Cash Call Delay, the Company agreed to pay the outstanding balance of the Mr. Ripley’s note payable and related accrued interest totaling $157,979, consisting of $89,897 in principal and $68,082 in accrued interest, in twelve (12) equal monthly installments starting in March 2007 as promissory note payments; (iv) the Company agreed to immediately vest the unvested portion of the Mr. Ripley’s stock options to purchase an aggregate amount of 30,000 shares of common stock granted pursuant to the Company’s Year 2002 Supplemental Employee/Consultant Stock Compensation Plan as of January 31, 2007 (the “Termination Date”); (v) Mr. Ripley agreed to a non-solicitation clause for a term of eighteen (18) months following the Termination Date; and (vi) Mr. Ripley provided the Company with a general release of liability and claims.Under the Separation Agreement, a “Cash Call Delay” is defined as a cash call or any cash payment required of the Company in connection with the Ashdown Project LLC. In addition, pursuant to the Separation Agreement, the Company and Mr. Ripley further agreed that all payments to Mr. Ripley that are subject to a Cash Call Delay are to be suspended for such month and such monthly payments are to be deferred until the next month with the payment terms to be extended by such number of cash call delay months, provided however, such repayment term will not exceed April 30, 2008.The Company guaranteed that Mr. Ripley will receive at least one monthly installment of the payments due on or before April 1, 2007.The total severance obligation to Mr. Ripley as of September 30, 2007 of $125,922, including accrued interest payable of $13,005, is included in current liabilities in the accompanying condensed consolidated balance sheet as of September 30, 2007.Through September 30, 2007, no Cash Call Delays have occurred. NOTE 11 -PRODUCTION PURCHASE AGREEMENT AND ASSIGNMENT Schnack Agreements - On May 10, 2005, the Company entered into a financing agreement with William D. and Candida Schnack (“Schnack”), unrelated parties, (the “Prior Schnack Agreement”) wherein Schnack could advance to the Company up to $1,000,000 secured by production and sale of molybdenum concentrates from the Ashdown property.The advances were restricted to funding activities associated with the Ashdown mineral property.Advances were to be disbursed in accordance with the achievement by the Company of pre-approved milestones as set forth in the Agreement.In consideration of the advances, Schnack will receive the repayment of the advances, a premium of $2,000,000 and 1,000,000 two-year warrants to purchase common stock of the Company at an exercise price equal to $0.14 per share.In addition, the Company agreed that, during the period that is two (2) years from the date of the agreement, in the event there is any dilution of the stock of the Company, the number of warrants to Schnack shall be increased to reflect this dilution.Pursuant to this agreement, the Company received $735,000 in 2005 and $265,000 in 2006, and recognized $1,470,000 of the premium as interest expense in 2005 and $530,000 interest expense in 2006. 13 In conjunction with the anti-dilution provisions of the agreement, an additional 156,602 warrants were issued in 2006 and 2005, and the final 36,576 warrants valued at $7,309 were issued in May 2007. On April23, 2007, the Company entered into an Advance Sales Restructuring Agreement with Schnack (the “Restructuring Agreement”), which supersedes the Prior Schnack Agreement.Terms of the Restructuring Agreement include: that it be effective upon the closing of private placement equity financing; to provide for an early payment of $1million; the restructuring of the remaining amounts owed under the Schnack Agreement into a Net Smelter Returns payment from the Company’s distributions from the Ashdown LLC; the exercise of Schnack’s warrants to purchase the Company’s common stock issued to Schnack pursuant to the Prior Schnack Agreement (the “Schnack Warrants”); and that the Company use its reasonable best efforts to include the shares purchased by Schnack upon the exercise of the Warrants on a registration statement to be filed with the SEC (which was done with a registration statement that went effective with the SEC on July 12, 2007). Further terms include: that the remaining amounts owed to Schnack under the Prior Schnack Agreement shall be paid from a production payment in the amount of two million dollars ($2,000,000) paid exclusively from the Company’s share of production of base and precious minerals produced from the Ashdown Mine allocated to the Company pursuant to the Ashdown LLC.The rate of payment shall be equal to a fifteen percent (15%) Net Smelter (Refinery) Return on the entire production of precious and base minerals produced from the Ashdown Mine. Further terms include that the Company, or its assignee, has the option to purchase the production payment provided for in the Restructuring Agreement for the following amounts during the time periods set forth below: 1.On or prior to August 31, 2007.The Company, or its assignee, has the option to purchase the production payment for one million three hundred thousand dollars ($1,300,000), less any amounts already paid pursuant to the Restructuring Agreement. 2.Between September 1, 2007 and December 31, 2007.The Company, or its assignee, has the option to purchase the production payment for one million five hundred thousand dollars ($1,500,000), less any amounts already paid pursuant to the Restructuring Agreement. 3.After December 31, 2007.The Company, or its assignee, has the option to purchase the production payment for two million dollars ($2,000,000), less any amounts already paid pursuant to the Restructuring Agreement. 4.Assignment of Option and Adjustment to Production Payment.If, and only if, the Company assigns its option to purchase the production payment provided for herein, then the following modifications to the production payment shall be made automatically immediately prior to the exercise of the option by the assignee, as follows.The aggregate amount of the production payment shall be equal to one hundred ten percent (110%) of the amount of the exercise price of the option, but in no case shall it exceed two million dollars ($2,000,000) less any amounts already paid.The production payment shall be paid in an amount equal to a five percent (5%) Net Smelter (Refinery) Returns instead of the fifteen percent (15%) Net Smelter (Refinery) Returns provided for above and paid solely from the Company’s share of production distributed to the Company pursuant to the Ashdown Project LLC. 14 On May 4, 2007, Schnack exercised 1,193,178 warrants, with total proceeds to the Company of $167,045, and the Company repaid $250,000 of the $1.0 million advance. Crestview Agreement - On June 13, 2007, the Company entered into a Production Payment Purchase Agreement and Assignment (the “Purchase Agreement”) by and between the Company and Crestview Capital Master, LLC (“Crestview”).Pursuant to the terms of the Purchase Agreement, Crestview acquired from the Company the assignment of the Company’s purchase rights under the Restructuring Agreement in consideration of Crestview paying the seven hundred fifty thousand dollar ($750,000) payment due Schnack and Crestview immediately exercising the Company’s purchase rights to acquire the production payment, along with certain amendments to the Restructuring Agreement, for a combined purchase amount paid by Crestview to Schnack equal to one million seven hundred ninety-four thousand nine hundred sixty dollars ($1,794,960). Further terms of the Purchase Agreement include: (i) that the aggregate amount of the production payment will be equal to one million nine hundred seventy four thousand four hundred fifty six dollars ($1,974,456), representing 110% of the actual cash paid by Crestview to satisfy the Company’s obligations to Schnack; (ii) that the production payment will be paid in an amount equal to a five percent (5%) Net Smelter (Refinery) Returns (“NSR”) paid solely from the Company’s share of production distributed to the Company pursuant to the Ashdown Project LLC Operating Agreement; and (iii) that so long as the production payment remains outstanding, the production payment shall be convertible, in whole or in part, into shares of the Company’s Common Stock at the option of Crestview or its assignee. As a result of the Purchase Agreement and related agreements, the liabilities of the Company have been reduced by five hundred twenty thousand five hundred four dollars ($520,504), which has been recorded as a gain on extinguishment of debt in the accompanying condensed consolidated statement of operations for the three months ended September 30, 2007. The production payment obligation to Crestview of $1,974,456 has been recorded as a current liability in the accompanying condensed consolidated balance sheet at September 30, 2007.So long as the production payment obligation remains outstanding, it may be converted in whole or in part into shares of the Company’s common stock at the option of Crestview.The number of shares of the Company’s common stock to be issued upon conversion of the production payment shall be calculated by dividing the remaining amount of the production payment by the number derived by multiplying the average of the volume weighted average price of the Company’s common stock for a period of ten (10) trading days prior to exercise of this conversion right by 0.80, but in no case less than $0.36 per share nor more than $0.46 per share.Provided that the shares of common stock underlying the conversion right have been registered with the U.S. Securities and Exchange Commission, the production payment shall automatically convert into shares of the Company’s common stock if the closing price of the Company’s common stock on the OTC Bulletin Board or other public trading market is greater than or equal to $0.65 per share for ten consecutive trading days. The Company has determined, that in the event the market value per share of the Company’s common stock is greater than the $0.36 per share minimum conversion price per share, there is a beneficial conversion feature equal to the intrinsic value of the production payment obligation.The Company will calculate the beneficial conversion feature at the end of each quarterly reporting period, and record changes to the intrinsic value of the beneficial conversion to common stock and interest expense.At September 30, 2007, there was no beneficial conversion feature since the market price of the Company’s common stock was less that the $0.36 per share minimum conversion price. 15 NOTE 12 -ASHDOWN MILLING PRODUCTION PAYMENT PURCHASE AGREEMENT On September 26, 2005, the Company entered into a Production Payment Purchase Agreement with Ashdown Milling Co LLC (“Ashdown Milling”).Under the terms of the agreement, Ashdown Milling agreed to purchase a production payment to be paid from the Company’s share of production from the Ashdown mine for a minimum of $800,000.In addition, Ashdown Milling is to receive one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock at $0.20 per share for each dollar paid to the Company.In addition, the Production Payment Purchase Agreement provides that, upon the request of the Company for additional funds, Ashdown Milling has the right, but not the obligation, to increase its investment in the production payment up to an additional $700,000 for a maximum purchase price of $1,500.000.The amount of the production payment to be paid to Ashdown Milling is equal to a 12% net smelter returns royalty on the minerals produced from the mine until an amount equal to 240% of the total purchase price has been paid.Robert P. Martin, President of the Company, and Kenneth S. Ripley, a former Chief Executive Officer of the Company, are members, managers, and lead investors in Ashdown Milling.The Company’s Board approved the transaction. Because production payments from the Ashdown mine were not assured at the time of the agreement with Ashdown Milling, the transaction was originally accounted for as the sale of an interest in mineral properties with the related gain to be deferred until the Company began making payments according the terms of the agreement.During 2005 and 2006, $1,500,000 was advanced to the Company pursuant to this agreement, with $904,567 of the proceeds allocated to deferred revenue – related party, a current liability.With the commencement of mining operations at the Ashdown mine, the Company has reclassified the deferred revenue to a production payment obligation, a current liability, to be repaid from the Company’s share of production distributions received from the Ashdown LLC.The Company made payments of $241,474 in May 2007 and $366,830 in July 2007, reducing the obligation to a balance of $296,263 at September 30, 2007. NOTE 13 -LONG-TERM DEBT Long-term debt consists of the following at September 30, 2007: Note payable to GMAC, payable at $538 per month with no interest through May 2009, secured by vehicle $ 10,751 Note payable to CitiFinancial, payable at $468 per month with interest at 15.7% through August 2007, secured by vehicle 1,585 Note payable to Komatsu Equipment Company, with principal payments of $240,000 on July 6, 2007, $58,486 on June 30, 2008, $58,486 on June 30, 2009, and $58,485 on June 30, 2010, with interest at 8%, unsecured 178,966 Capital lease payable to GE Capital, payable at $1,272 per month through March 2009, secured by equipment 19,915 Total 211,217 Less current portion 82,831 Long-term portion $ 128,386 16 NOTE 14 -AMOUNTS DUE TO RELATED PARTIES Amounts due to related parties included in current liabilities consist of the following at September 30, 2007: Principal Interest Total Note payable to Kenneth Ripley, a former Chief Executive Officer of the Company, with interest at an annual rate of 18%, plus a 5% origination fee $ 37,397 $ 42,313 $ 79,710 Note payable to Michael Fitzsimonds, a former Chief Executive Officer of the Company, with interest payments of $1,350 per month, due on or before February 18, 2008 100,000 — 100,000 Note payable to an employee and the manager of the Ashdown mine for the purchase of a mill, equipment rental and other, with interest at 12% 287,908 41,934 329,842 $ 425,305 $ 84,247 $ 509,552 In January 2007, the principal balance of the note payable to Mr. Ripley was reduced by $160,227 in connection with the exercise by Mr. Ripley of employee stock options. Under the terms of an Employment Separation Agreement (see Note 10), the Company agreed to pay the then outstanding balance of the Mr. Ripley’s note payable in twelve (12) equal monthly installments starting in March 2007. NOTE 15 -STOCKHOLDERS’ EQUITY On April24, 2007, the Company completed its private offering of 20,000,000 units of its common stock and warrants to purchase common stock (the “Private Offering”) to certain institutional and accredited investors.Each unit consists of one share of common stock, no par value per share, and one-half (1/2) of one two year warrant to purchase common stock, with each whole warrant entitling the holder to purchase one share of common stock at an exercise price of $0.40 per share. The units were sold at a per unit price of $0.30. The Company raised an aggregate amount of $6,000,000 from this Private Offering, less a placement fee of $210,000 and other offering expenses of $140,494. Further, in connection with the Private Offering, the Company issued to its placement agent 150,000 shares of common stock and two-year warrants to purchase 600,000 shares of common stock at an exercise price of $0.40 per share. On July 13, 2005, the Company entered into a Common Stock Purchase Agreement (the “Original Purchase Agreement”) with Fusion Capital Fund II, LLC (“Fusion Capital”), pursuant to which Fusion Capital had agreed, under certain conditions, to purchase on each trading day $12,500 of the Company’s common stock up to an aggregate of $6 million over a twenty-four (24) month period.On January 19, 2006, the Company and Fusion Capital entered into a Termination Agreement whereby the parties terminated the Original Purchase Agreement.On January 20, 2006, the Company entered into a new Common Stock Purchase Agreement (“Purchase Agreement”) with Fusion Capital.Under the Purchase Agreement, Fusion Capital committed to purchase up to $6 million of the Company’s common stock over a twenty-four (24) month period that commences when a registration statement filed with the SEC becomes effective.The SEC declared the registration statement effective on February 13, 2006.Pursuant to the Purchase Agreement, Fusion Capital was to purchase $12,500 of the Company’s common stock on each trading day during the term of the Purchase Agreement, subject to the Company’s right to increase, decrease or suspend purchases by Fusion Capital.The purchase price for each purchase of shares of common stock was equal to a price based upon the future market price of the common stock without any fixed discount to the market price.However, Fusion Capital did not have the right and was not obligated to purchase the Company’s stock in the event that the purchase price per share of common stock was below $0.10.The Company has used this financing vehicle on an as needed basis for working capital and general corporate purposes.On March 13, 2006, the Company initiated the sale of commencement shares under the Purchase Agreement. 17 During the nine months ended September 30, 2007, 3,441,066 shares of the Company’s common stock were purchased by Fusion Capital with proceeds to the Company of $1,034,999, or an average of $0.301 per share. On April 23, 2007, the Company terminated the agreement with Fusion Capital. In addition to the 23,441,066 common shares issued for cash to Fusion Capital and in the Private Offering, the Company issued 3,047,563 shares of its common stock during the nine months ended September 30, 2007 for the following consideration:393,990 shares for services valued at $144,105; 423,728 shares issued for reduction of accounts payable of $125,000; 150,000 shares for stock issuance costs; and 2,079,845 shares issued for the exercise of options and warrants, $186,045 for cash, $27,373 reduction in accounts payable and $160,227 reduction in amounts due related parties.The prices per share recorded in non-cash equity transactions approximated the quoted market price of the Company’s common stock on the date the shares were issued.In those instances where the market price of the Company’s common stock on the date the shares are issued to repay debt or other obligations differs from the market price originally used to determine the number of shares to be issued, a gain or loss on extinguishment of debt is recorded.Depending on the delay in issuing these shares, the gain or loss may be material.For the nine months ended September 30, 2007, no gain or loss on extinguishment of debt repaid through the issuance of the Company’s common stock was recorded. NOTE 16 -LEGAL MATTERS Steven D. Craig— On August30, 2006, Steven D. Craig filed a Complaint against Golden Phoenix Minerals, Inc. in the Second Judicial District for the State of Nevada in the County of Washoe. The Complaint alleges Breach of Contract regarding the failure to permit the exercise of stock options, failure to repay non-reimbursed business expenses, and failure to pay and account for the accrual of interest of deferred compensation. Steven D. Craig is seeking options issued by Golden Phoenix Minerals, Inc. with regard to back salaries owed in the following amounts: 984,300shares at $0.15 per share; 340,000shares at $0.37 per share; and 250,000shares at $0.15 per share. Steven D. Craig is further seeking $5,500 for non-reimbursed expenses and $243,625.33 in deferred salaries with interest for both amounts. Payments have been made monthly since Mr.Craig’s termination in the amount of $5,000, and approximately $130,000 has been paid through September 30, 2007, resulting in a reduction of these claims. On September20, 2006, Golden Phoenix Minerals, Inc. filed an Answer to the Summons and Complaint. On September29, 2006, Golden Phoenix Minerals, Inc. filed a Third-Party Complaint naming Collette Crater-Craig as an interested party with regard to community property issues due to the recent termination of marriage between her and Steven D. Craig. The Third-Party Complaint seeks declaratory relief to ascertain the respective parties’ rights and obligations with regard to the damages sought by the subject Complaint. The Company currently is in discussions with Mr. Craig regarding settlement terms to this matter. 18 Twain Walker— On October16, 2006, Twain Walker filed a Complaint against the Company in the Second Judicial District for the State of Nevada in the County of Washoe. The Complaint alleges breach of contract regarding the failure to permit the exercise of stock options and failure to pay and account for the accrual of interest on deferred compensation.On May 14, 2007, the parties executed a Settlement Agreement and release of claims and the Company paid Mr. Walker $4,400 in the settlement.The Second Judicial District Court for the State of Nevada, Washoe County, executed an order dismissing this action with prejudice on July 16, 2007. Win-Eldrich Gold, Inc.— On April4, 2007, Golden Phoenix participated in mediation proceedings with Win-Eldrich Gold, Inc. (“WEG”). The dispute, which was mediated, arises from Golden Phoenix’s November2, 2006 formal notice of default to WEG that it failed to timely fund its share of the Program and Budget for the Ashdown Project, due on October15, 2006. Payment was due pursuant to the Ashdown Project LLC Operating Agreement between WEG and Golden Phoenix dated September28, 2006 and a related letter agreement of the same date.Golden Phoenix’s claim was that WEG owed $115,755 under both the Operating Agreement and the letter agreement.Additionally, by the same notice of default, Golden Phoenix reminded WEG that it did not timely pay to Golden Phoenix its share of revenues received by WEG for ore from stockpiles as required by the above-mentioned letter agreement. Golden Phoenix’s share of these monies was $193,391. The total amount in default totals $309,146. Pursuant to the agreements, interest accrues on these amounts at a rate equal to two percentage points over the Prime Rate to the maximum allowed by law. The Operating Agreement permits a defaulting party to cure if they pay the defaulted amount, plus interest at a rate of Prime plus 7%. WEG did not cure their default. Consequently, Golden Phoenix elected, as permitted under the Operating Agreement, to dilute WEG’s membership interest in the Ashdown Project LLC by notice dated December20, 2006. Pursuant to a calculation formula contained in the Operating Agreement, Golden Phoenix contends WEG’s membership interest has been reduced from 40% to 30.5%. WEG is currently contesting this dilution of its interest in the Ashdown Project. WEG has disputed and continues to dispute the amount and timing of certain expenditures incurred by Golden Phoenix on the Ashdown property. As of the date of this Report the mediation has not resolved the dispute and the parties plan to proceed to arbitration pursuant to the terms of the Operating Agreement. Golden Phoenix expects this arbitration to be conducted in 2008.In addition, WEG has notified Golden Phoenix of certain provisions in the Operating Agreement that it contends Golden Phoenix has breached and has requested a meeting to discuss these provisions in accordance with the dispute resolution provisions of the Operating Agreement.Further, WEG has also notified Golden Phoenix that WEG may make a claim that Golden Phoenix exceeded the approved 2007 budget and would be liable to WEG for the budget overrun pursuant to the Operating Agreement.However, Golden Phoenix contends that the overrun is directly related to an increase in the rate of production that was ratified by WEG and therefore Golden Phoenix intends to defend such a claim, if it is made. As of the date of this report, Golden Phoenix does not believe any of WEG’s allegations are material.The outcome of these matters cannot currently be determined. The consolidated financial statements of Golden Phoenix filed with this Report reflect Golden Phoenix’s ownership in the Ashdown Project LLC at 60% and do not reflect the potential impact of any ultimate resolution or arbitration. NOTE 17 -SUPPLEMENTAL STATEMENT OF CASH FLOWS INFORMATION During the nine months ended September 30, 2007 and 2006, the Company made no cash payments for income taxes. During the nine months ended September 30, 2007 and 2006, the Company made cash payments for interest of $322,504 and $21,970, respectively. 19 During the nine months ended September 30, 2007, the Company had the following non-cash financing and investing activities: · Increased marketable securities and other comprehensive income for unrealized gain on marketable securities of $63,524. · Common stock was issued to pay accounts payable of $125,000. · Amounts due related parties were reduced by $160,227 through the exercise of stock options and resultant increase in common stock. · Accounts payable was reduced by $27,373 through the exercise of stock options and resultant increase in common stock. · Accounts payable was reduced and long-term debt increased by $512,262. · Property and equipment was purchased through the issuance of debt of $30,949. · Notes payable and related accrued interest was reduced and production payment obligation was increased by $1,974,456. · The Company reclassified deferred revenue – related party of $904,567 to production payment obligation – related party. During the nine months ended September 30, 2006, the Company had the following non-cash financing and investing activities: · Common stock was issued for debt of $173,765. NOTE 18 -RECENT ACCOUNTING PRONOUNCEMENTS The FASB has issued Financial Interpretation No. 48, Accounting for Uncertainty in Income Taxes– An Interpretation of FASB Statement No. 109 (FIN 48).FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes.FIN 48 also prescribes a recognition threshold and measurement standard for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.In addition, FIN 48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The Company adopted FIN 48 on January 1, 2007, and the provisions of FIN 48 were applied to all tax positions upon initial adoption of this standard.There was no financial statement impact of adopting FIN 48. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115. This statement permits entities to choose to measure many financial instruments and certain other items at fair value.Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option.However, the amendment to SFAS No. 115 Accounting for Certain Investments in Debt and Equity Securities applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, Fair Value Measurements.The adoption of this statement is not expected to have a material effect on the Company's financial statements. 20 In September 2006, the FASB issued SFAS Statement No. 158, Employers’
